Citation Nr: 1231541	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for specially adapted housing. 

In May 2009 the Board denied the Veteran's claims for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through her representative, moved that the May 2009 Board decision be vacated and remanded.  The Court granted the motion by Order in June 2010.

The Board again denied the Veteran's claim in an April 2011 Decision.  The Veteran again appealed.  In a Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through her representative, moved that the April 2011 Board decision be vacated and remanded.  The Court granted the motion by Order in December 2011.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not cause (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

2.  The Veteran is not entitled to compensation for a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less; anatomical loss or loss of use of both hands; deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.809, 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Specially Adapted Housing and Special Home Adaptation

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to October 25, 2010, certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service- connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2010). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1) ; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2010). 

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010). 

Under the revisions to 38 C.F.R. § 3.809a (b), the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or (2) be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Id.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion' although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(d) (2011). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2011). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2011). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2011) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436  (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme). 

In a June 2004 VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant), the Veteran indicated that she has problems going up and down stairs.  She further detailed that her elderly parents lived with her and needed a bathroom for handicap access and ramps.  In an additional June 2004 VA Form 26-4555, the Veteran reported that she has severe arthritis and back problems.  She indicated that she needed to redo her bathroom to help support her as well as shorten and add railings to the steps in her home. 

Evidence of record indicates that service connection is established for: bipolar disorder with psychotic features and polysubstance abuse in remission (70 percent); polycystic ovarian disease with amenorrhea, post-operative hysterectomy with bilateral salpingo-oophorectomy (50 percent); chronic lumbar back strain with degenerative disc disease and degenerative arthritis (40 percent); post-operative metatarsal cuneiform joint of the left foot with degenerative joint disease and Achilles calcific tendonitis (40 percent); scar of right dorsal foot (10 percent); scar of left dorsal foot (10 percent); post-operative metatarsal cuneiform joint of the right foot with degenerative joint disease and Achilles calcific tendonitis (0 percent); and bilateral sensorineural hearing loss (0 percent).  The Veteran's combined service-connected disability rating is 100 percent.  The Veteran was awarded entitlement to a total disability rating due to individual unemployability (TDIU) from July 16, 1993 to December 9, 2005.  She was awarded special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ, effective March 22, 1988, and for loss of use of one foot, effective December 9, 2005.  She was also awarded SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) for the time periods from August 29, 1996 to November 1, 1996, from December 9, 2005 to May 1, 2006, and from February 24, 2009 to June 1, 2009.  Additional benefits awarded include entitlement to automobile and adaptive equipment as well as basic eligibility under 38 U.S.C. Chapter 35, effective January 25, 1994. 

In a July 2004 statement, the Veteran complained that her service-connected back disability affects her right hip and leg and makes it difficult for her to bend over. She indicated that she walks with a cane, avoids bending over her bed or in the tub, and has lower abdominal pain.  

It was further noted that she cares for her elderly and dependent father, who needs ramps, rails, and a modified bathroom.

The Board finds this statement provides factual evidence against this claim for two reasons: (1) it indicates the Veteran's ability to care for others; and (2) it suggests (at least arguably) the need for ramps, rails, and a modified bathroom is for the Veteran's father, not the Veteran. 

Private treatment notes from A.S., O.D. dated in May 2004 show treatment for photopsia, conjunctal cyst, dry eye, and suspected glaucoma.  Her visual acuity was listed as 20/20 in the right eye (OD) and 20/25 in the left eye (OS).  An additional June 2004 record details treatment for photopsia, conjunctivitis, asthenopia, and dry eye syndrome.  On physical examination, her visual acuity was listed as 20/25 OD and 20/25 OS in June 2004. 

An August 2004 private treatment note reflects that the Veteran was prescribed a back brace for chronic low back pain. 

Private treatment notes dated from October 2005 to July 2006 from Trinity Wellness Center reflect treatment for recurrent major depression, and cocaine and alcohol dependence, in remission.  In November 2005, the Veteran indicated that she has been disabled since 1996 for depression, feet, and back trouble. 

An October 2005 treatment note from C.Y., D.P.M. showed complaints of foot pain with walking.  Orthopedic evaluation revealed discomfort with palpation in the area of the met cuneiform joint and small palpable ostophytic proliferations. 

An October 2005 lumbar spine X-ray report from New Hanover Regional Medical Center listed an impression of thoracolumbar spondylosis. 

A November 2005 treatment note from Crystal Vision assessed allergies and noted visual acuity of 20/30 and 20/200. 

A November 2005 treatment note from Wilmington Orthopaedic Group listed an impression of degenerative spondylolisthesis at L4/5 and low back pain.  The Veteran described her pain as constant and increased with activity.  She indicated that she could walk for about 15 minutes, stand for 30 minutes, and sit for one hour.  Physical examination findings were noted as normal lower extremity motor exam and diffuse tenderness in low back in paralumbar region. 

A December 2005 operative report from New Hanover Regional Medical Center listed postoperative diagnoses of bilateral metatarsal cuneiform exostosis and likely neuroma of the saphenous nerve.  Additional treatment notes dated from December 2005 to April 2006 from C.Y., D.P.M. reflected complaints of numbness and sensory loss of the left foot. 

A February 2006 lumbar myelogram report from New Hanover Regional Medical Center listed an impression of moderate degenerative disc disease at T11-12, T12-L1, and L1-L2 as well as mild anterolisthesis of L4 on L5 with no significant stenosis or nerve root impingement.  A February 2006 postmyelogram/postcontrast CT report of the lumbar spine revealed moderate degenerative disc disease at T12-L1 and L1-L2, disc bulges at T12-L1, L1-L2, and L2-L3 causing mild central canal stenosis, and Grade I anterolisthesis of L4 on L5 secondary to severe bilateral facet joint degenerative joint disease. 

VA treatment notes dated in February 2006, April 2006, and May 2006 detail that the Veteran received a lumbar corset brace, a cane and a left ankle fixation orthotic, and was evaluated for use of a manual wheelchair. 

A March 2006 treatment note from Wilmington Orthopaedic Group listed an impression of nonmobile spondylolisthesis at L4/5 and severe facet disease with no evidence of spinal stenosis. 

In an April 2006 VA Form 26-4555, the Veteran reported that she has severe degenerative joint disease and severe chronic back strain.  She indicated that she walked with a cane, has been given a foot and leg brace, and had lost use of her left foot for walking ability. 

In an April 2006 treatment record from C.Y., D.P.M., the Veteran complained of not being able to walk well with her left foot and leg, to include difficulty going up stairs and tripping at times.  The physician discussed the Veteran's fairly severe lumbosacral history and noted physical examination findings of paresthesias to the left leg, loss of extensor and pronator strength to the left leg, and hyperesthesia due to resection of the neuroma.  In a July 2006 prescription, the physician noted that the Veteran had drop foot of the left ankle and was not able to lift up her foot. 

An April 2006 flow sheet from New Hanover Regional Medical Center - Outpatient Rehabilitative Services detailed that the Veteran was given a TENS unit.  A May 2006 bone densitometry report from New Hanover Regional Medical Center listed an impression of normal lumbar spine and normal total hip region. 

Additional VA treatment notes dated in May and August 2006 detail that the Veteran ambulated with a cane as well as foot brace and was treated for low back pain, left foot tendonitis, left foot drop, lumbar spondylosis with stenosis, and sensorineural hearing loss. 

A May 2006 treatment record from Carolina Sports Medicine listed an impression of lumbar pain and possible stenosis.  The Veteran complained of pain in her buttock running down the posterior aspect of her right leg. 

Evaluation forms dated in June 2006 from Hanger Prosthetics indicated that the Veteran was prescribed a lower limb orthosis for varus valgus correction and listed a diagnosis of left drop foot with loss of balance of lumbosacral etiology.  Environmental barriers were listed to be level surfaces, and the Veteran was not noted to be using any current assistive devices.  Functional goals of the devices were selected to be joint stabilization, increase range of motion, prevent or correct deformity, and increase activities of daily living.  The Veteran was noted to have only trace left side strength/range of motion in the ankle. 

A June 2006 MRI report from Delaney at Ashton revealed the following findings: 1) thoracolumbar degenerative changes with endplate modic changes at T12-L1 and L1-L2; 2) mild central canal stenosis at T12-L1 from disc osteophyte; 3) minimal 3 millimeter of anterolisthesis of L4 on L5, severe arthrosis and ligamentum flavum hypertrophy at L4-5 with mild central canal stenosis, and mild right-sided neural foraminal stenosis; and 4) moderate to severe facet arthrosis at L4-5 without significant central canal stenosis or neural foraminal stenosis. 

Evaluation reports dated in June and July 2006 from Coastal Rehabilitation Medical Associates list assessments of lumbago.  The Veteran indicated that her low back pain restricted her from walking, housework, reaching upwards, climbing stairs, turning her head, and carrying groceries/packages.  In a June 2006 evaluation report, the Veteran's gait was noted to be slightly antalgic on the left with ambulation on the outside of her left foot.  Additional physical examination findings were listed as motor function in the lower extremities of 5/5 and symmetric. Sensation of the lower extremities was noted to be 2/2 and symmetric except for decreased sensation on the anterior aspect of her left foot and great toe secondary to a surgical procedure. 

In a July 2006 statement, the Veteran reported that she could no longer walk and used a leg brace and cane.  She also indicated that she had vision problems and used a wheelchair due to loss of mobility with her left foot. 

A September 2006 VA eye clinic examination report listed an assessment of ametropia with no evidence of ocular pathology and plans for a spectacle prescription.  On physical examination, the Veteran's uncorrected visual acuity was listed as 20/30+ OD and 20/40+ OS. 

In an October 2006 VA fee-based examination report, the Veteran complained of foot pain elicited by physical activity, left foot numbness, and lower back pain that radiates down the back of her legs.  The Veteran indicated that she has pain and swelling while standing or walking.  Her low back pain was noted not to cause incapacitation but functional impairment while bending, reaching, and sitting up for a long period of time.  

Examination of the feet revealed no signs of abnormal weight bearing.  The Veteran's gait was abnormal with limping, requiring a left ankle and foot drop prosthesis for ambulation, and noted limitations with standing and walking.  Neurological examination findings in the lower extremities were noted as abnormal motor function in left foot and decreased sensation in the left medial foot.  The examiner diagnosed polycystic ovarian disease with amenorrhea, post hysterectomy with bilateral salpingo-oopherectomy, postoperative metatarsal cuneiform joint of both feet with degenerative joint disease and surgical scars, Achilles calcific tendonitis, and chronic lumbar strain with degenerative disc disease and arthritis. 

In February 2009, the Veteran underwent left first metatarsal cuneiform arthrodesis with graft from calcaneus for osteoarthritis of the left first metatarsocuneiform joint.  The surgeon, C.Y., D.P.M. indicated that, due to osteoarthritis of the left midfoot, the Veteran's post-operative restrictions precluded her from walking without the assistance of another person.  He noted that the Veteran would be in a cast for 10 weeks and would need to use a walker or crutches for 10 to 12 weeks. 

In March 2011, the Veteran sought treatment from Dr. R.P. of Atlantic Orthopedics with complaints of bilateral midfoot pain, as well as some numbness and tingling in the left foot, which worsened with activity.  Significantly, the Veteran did not complain of left foot drop at that time.  While the Veteran was observed to have an antalgic gait, she was not observed to be wearing or using any assistive devices, including a foot brace.  On examination, the Veteran had some diminished sensation over the deep peroneal nerve distribution, but sensation was otherwise intact and the examiner did not report that the Veteran had a foot drop.  Range of motion of the ankle and sub-talar joint were diminished, but not completely lost.  X-rays showed non-union of the left first tarsometatarsal joint, bilateral degenerative arthritis of the midfeet, gastrosoleus contracture, and neuritis of the deep peroneal nerve.  

In July 2011, the Veteran underwent surgery which included left second tarsometatarsal joint arthrodesis, left iliac crest bone marrow aspirate for augmentation of fusion, left gastrosoleus open Z-lengthening, and neurolysis of the left deep peroneal nerve.  Two weeks following the procedure, the Veteran was doing well, with good sensation throughout the deep and superficial peroneal nerve distributions.  She was placed in a short leg non-weightbearing cast.  At six weeks following surgery, the Veteran was observed to be ambulating without her splint, despite instructions not to bear weight, although she was using a cane for assistance.  She complained of pain.  However, her surgical site was intact and there was no tenderness to palpation over the athrodesis site.  Sensation appeared completely intact throughout the superficial and deep peroneal nerve distributions and the Veteran had good motion about the ankle.  Her post-surgical status was considered satisfactory despite the Veteran's non-compliance.  She was placed into a tall Cam walker boot, non-weightbearing, for an additional three weeks, and crutches were dispensed to assist the Veteran in keeping her weight off her left foot while it healed.  

Based on all the above evidence, the Board finds that entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant cannot be granted.

The Veteran has argued that she meets the criteria for specially adapted housing based on the loss of use of a lower extremity with residuals of an organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Specifically, she cites to evidence that she was provided a brace for left foot drop in 2006 as evidence that she has lost the use of her left lower extremity.  She also argues that her degenerative disc disease of the lumbar spine is an organic disease that affects her balance and mobility.  She has claimed that low back pain secondary to degenerative disc disease restricts her ability to walk, climb stairs, do housework, reach upwards, turn, lift and carry groceries and packages, and the Board accepts these statements.  She notes that she was issued a back brace, a cane, and wheelchair by VA in 2006.

However, the evidence the Veteran relies on is largely from 2004-2006 and more recent medical records provide evidence against her claim.  Significantly, recent private treatment records from Dr. R.P. provide highly probative evidence against the Veteran's claim be showing that she has not lost the use of either lower extremity.  While earlier evidence of record showed that the Veteran had a left foot drop and had essentially appeared to lose the use of her left foot, in March 2011, even before her July 2011 surgery, there is no evidence that the Veteran had a left foot drop or that she required the use of a brace to ambulate.  The Board believes that such a significant neurological impairment would be noted by an examining physician.  The Veteran did have neuritis of the deep peroneal nerve, but while this was observed to cause some diminished sensation to light touch and the Veteran reported some numbness and tingling, there is no evidence that the nerve was completely paralyzed or resulted in loss use of the left lower extremity.  Further, while the Veteran has some loss of motion in her ankle joint, there was no evidence of ankylosis.  

Following the Veteran's surgery, a six week follow-up appointment in August 2011 notes that the Veteran has intact sensation in the deep and superficial peroneal nerve distributions and good range of motion of the ankle, providing further evidence against the Veteran's claim.  Indeed, it appears that the Veteran felt well enough to walk without her splint on, despite instructions from Dr. R.P. to avoid weightbearing and her reports of pain.  

Based on the medical records from Dr. R.P., the Board must find that the Veteran has not lost the use of either one or both lower extremities at this time as defined by 38 C.F.R. § 3.50(a)(2) and thus does not meet the criteria for specially adapted housing on that basis.  

Additionally, there is no evidence that the Veteran has blindness in both eyes, having only light perception, the loss or loss of use of one or both upper extremities, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

Accordingly, the Veteran does not meet the criteria for specially adapted housing at this time.  

Additionally, the Veteran is not entitled to compensation for a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less; anatomical loss or loss of use of both hands; deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Therefore, she does not meet the criteria for a special home adaptation.  

The Board notes that there is, arguably, evidence that the Veteran met the criteria for entitlement to a certificate of eligibility for a specially adapted housing grant at an earlier period on appeal (or, perhaps more likely, the more recent evidence provided more clarity regarding the true nature and extent of the disabilities at issue).  The Board finds that whether or not the Veteran might have met the criteria for adapted housing at an earlier time is ultimately irrelevant if she no longer needs the modifications.  Providing a grant to the Veteran to make changes to her residence that are no longer necessary would be a waste of limited VA resources.  Accordingly, the Board finds that regardless of the Veteran's past level of disability, the question must be whether she currently meets the criteria for specially adapted housing or special home adaptation or the outcome of this case is irrational.

In reaching this conclusion, the Board has considered the Court's determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007).  

In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

However, unlike compensation for a service connected disability, for which a veteran continues to receive compensation as long as he or she is disabled, a grant of specially adapted housing or special home adaptation is a onetime expenditure for a specific home modification.  Staged rating take into account the fact that a veteran will be receiving compensation over an extended period of time, so considering changes in a veteran's disability over time makes sense.  However, where VA is assisting the Veteran in acquiring specially adapted housing, the time period over which funds are disbursed is limited and the focus must be on whether at the time the funds are disbursed, the Veteran is entitled to specially adapted housing or a special home adaptation grant.  

Here, based on the most current medical evidence, the Veteran does not currently meet the criteria for specially adapted housing or special home adaptation.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant was received in June 2004.  She was notified of the provisions of the VCAA by the RO in correspondence dated in July 2004, August 2004, September 2004, and March 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding VCAA.  The March 2006 letter informed the Veteran of how VA assigns disability ratings and effective dates.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted private treatment records.  The appellant was afforded a VA medical examination in October 2006.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


